Title: Editorial Note: The Northwest Territory
From: 
To: 


            The Northwest TerritoryEditorial Note
            
              If a poor man … should ask of me, where shall I go in order to live more at my ease, without the aid of oxen and horses? I would say to him, go upon the banks of some rivulet on the Plains of Scioto; there you will obtain permission of the savages of the neighbouring villages to scratch the surface of the earth, and deposit your rye, your corn, your potatoes, your tobacco, &c. leave the rest to nature; and, during her operations, amuse yourself with fishing and hunting.
            
            The words were those of Crèvecoeur and Jefferson had encountered them in France in a copy of the Rev. Manasseh Cutler’s An explanation of the Map which delineates that part of the Federal lands, comprehended between Pennsylvania West Line, the rivers Ohio and Sioto, and Lake Erie … now ready for settlement. This glowing pamphlet, echoing 17th century tracts that depicted an idyllic American wilderness beckoning Europeans to begin afresh in a new land, was addressed first of all to the officers and soldiers of New England, inviting them to escape poverty and distress in an asylum beyond the Alleghenies.  One leader in the promotional effort even thought it expedient for their ends to bring into question the rhetoric of the Revolution: “We are in this Commonwealth,” wrote Cutler in 1786, “on the very borders of complete anarchy‥‥ It seems to be more problematical than ever whether mankind are in a state for enjoying all the natural rights of humanity and are possessed of virtue sufficient for the support of a purely republican government. Equal liberty in Civil Community appears finely on paper, but the question is, can it be realized? … One thing I am persuaded of—that these commotions will tend to promote our plan and incline well disposed persons to become adventurers, for who would wish to live under a Government subject to such tumults and convulsions?” The versatile minister continued to live in his native state while urging others to leave it, addressing his appeals to a predominantly military audience headed by prominent members of the Cincinnati and employing such unclerical methods as the manipulation of members of Congress and the making of dubious alliances with some of the chief speculators of New York and Boston.
            But convulsions in France of an infinitely greater magnitude than the fleeting discontents in Massachusetts promised even more bountiful rewards for the promoters. Joel Barlow, who had probably given Cutler’s pamphlet to Jefferson along with a copy of Articles of an Association by the name of the Ohio Company, arrived in Paris in the autumn of 1787 and caused a translation of the tract to be published. Its audience, slow to be aroused until William Playfair came on the scene in 1789, was a strange mixture of aristocrats, artisans, peasants, and, as Gouverneur Morris expressed it, “the inhabitants of the Rue d’Honoré and others who might think proper to go to that land of Promise.” Morris thought the promise lay chiefly in the claims of the speculators and that the scheme would prove injurious both to those who joined them and to the reputation of America. The ensuing pamphlet and newspaper furor that took place in France in the spring of 1790, embroiling the Scioto affair in French political turmoils, was undoubtedly prejudicial to good relations between the United States and France.
            But the promoters’ description of the Scioto region as “one of the  finest conquests that could ever be presented to man” had a foundation of such substantial truth as to make their unnecessary adornments seem comparatively trivial. Within a very short time, the pamphlet declared, this region would become the center of power, wealth, “and the future glory of the United States.” Titles to land could be acquired peaceably and legally from the aborigines. The deep alluvial soil would produce wheat, rye, corn, oats, barley, hemp—even cotton, indigo, and rice—and all of the fruits known to the temperate zone. Its tobacco was superior to that of Virginia, its yield of wheat greater than in any other part of America. Innumerable herds of deer, elk, buffalo, and bear were sheltered in its groves, “an unquestionable proof of the great fertility of the soil.” Turkeys, geese, ducks, swans, pheasants, and partridges were more plentiful than domesticated poultry in the older American settlements. The rivers were not only highways for exporting surplus crops to the outer world but were also teeming with succulent fish. Great forests offered inexhaustible sources of naval stores, thus assuring that shipbuilding would be a primary industry, yet the hardwoods and conifers were so towering and so devoid of underbrush that a laborer might clear an acre of land in a single day merely by girdling. Each sugar maple would produce ten pounds of sugar equal in flavor and whiteness to the finest Muscovado and a few trees would supply the wants of a family. There were lead and coal mines, but agriculture alone would cause the value of lands to double within eight years. Nature’s bounty had been matched by legislative wisdom. The new ordinance for the government of the region called for the institution of schools and a university, thus affording an unequaled opportunity to build a new society, with “no inveterate systems to overturn … no rubbish to remove” before foundations could be laid. Within two decades the preponderant part of the American population would be on these western waters. Indeed, if one might “indulge the sublime contemplation of beholding the whole territory of the United States settled by an enlightened people, and continuing under one extended government,” the seat of empire itself would be located on the Ohio river and the Federal City be established not far from the Scioto lands. The radiant dream shone forth not merely in Crèvecoeur’s ecstatic phrases. It was given verisimilitude in the carefully qualified affidavit of the Geographer of the United States, Thomas Hutchins, who declared that in respect to soil, products, and general advantages for settlement this description of the marvelously favored land was indeed “judicious, just, and true.”
            It was not long after Barlow arrived in Paris and published these enticing accounts of the Scioto lands that Jefferson, perhaps with truth,  denied having knowledge of anyone offering American lands for sale. During his stay in France and afterward he consistently advised aliens seeking property in the United States to go there before purchasing. As antidote both to promoters’ wiles and to purchasers’ credulity, he had caused Benjamin Franklin’s Avis à ceux qui voudraient s’en aller en Amérique to be printed. He knew, as did Franklin, that discontented Europeans under the spell of speculators’ extravagant claims would only find new frustrations amid the realities of the American frontier. It was shortly after he became Secretary of State that he learned of Barlow’s first shipload of French emigrants, of their unhappy plight, and of the resultant storm of hostility in France toward the Scioto exploiters “as a parcel of kidnappers.” The obviously adverse effect of this on relations between the United States and her European ally thus presented a problem to Jefferson that touched both his public duty and his private concern.
            These were the beginnings of a mania for speculation that ran unchecked in many areas from 1787 to 1792. Its interconnected operations, carried on by a handful of men in a few coastal centers and based almost invariably on a pyramid of public securities, inevitably affected policy on the government of the West, thereby in another and deeper sense involving Jefferson’s most profound convictions as well as his official responsibility. As principal architect of the national domain, he had felt the weight of the speculator’s hand on legislation even before he departed for France in 1784. Barlow’s activities only added to the evidence long since discernible in communications he had received from America that, in Washington’s words, “local politics and self-interested views obtrude themselves into every measure of public utility.” One such evidence appeared shortly thereafter when Edward Carrington sent Jefferson a copy of the Northwest Ordinance of 1787, accompanied by a laudatory estimate of it as being much superior to the older arrangement for the territories. That plan, Carrington thought, might have created disgust among westerners, besides “ultimately inconvenient for the Empire”—inconvenient, presumably, for the effective manipulation of power at the center. As author of the displaced Ordinance of 1784, Jefferson responded to this encomium on the new territorial system with eloquent silence.
            
            It was James Monroe, however, who had been the first to suggest to him that the earlier measures were impolitic, that their tendency was to strengthen western interests instead of making these subservient to national purposes, and that the proper remedy called for a reduction in the number of new states contemplated in 1784 and a greater measure of control by Congress. Later, as chairman of the committee that reported a plan of territorial government in 1786, Monroe had been even more explicit. This plan, he wrote, would in effect provide “a colonial government similar to that which prevailed in these States previous to the revolution, with this remarkable and important difference that when such districts shall contain the number of the least numerous of the ‘thirteen original States for the time being’ they shall be admitted into the confederacy.” To Jefferson, who regarded colonial systems as characteristic of monarchical government and therefore incompatible with republican principles, the mere hint that Americans were seeking a guide to territorial policy in the example of the colonies prior to the Revolution was enough to obliterate any reassurances to the contrary.
            If Jefferson’s response to Carrington was silence, that to Monroe  was so immediate and so forthright as to amount almost to a rebuke for defecting on a fundamental matter of principle. Under the plan of 1784, Jefferson replied, the western inhabitants would have a just share of their own government. They would remain attached to the union in bonds of pride and affection. But under the substituted plan, “we treat them as subjects, we govern them, and not they themselves; they will abhor us as masters and break off from us in defiance.” As for the purpose implicit in the new proposals—that of disposing of the western territory so as “to produce the greatest and most benefit to the inhabitants of the maritime states of the union”—this came as a harshly grating echo of theories that had been advanced by protagonists of the British colonial system since the 17th century. Jefferson dismissed such an inconsonant policy with the simple declaration that good faith forbade the national legislature even to discuss it. He thought the question, viewed in its just form, quite otherwise: “How may the territories of the Union be disposed of so as to produce the greatest degree of happiness to their inhabitants?” This, he thought, could best be done by creating units of moderate size. Considering the American character generally and that of westerners in particular, Jefferson believed it both impolitic and a reversal of the order of nature to make “small states on the ocean and large ones beyond the mountains.” Events would prove, he predicted with accuracy, that there would have to be a division of the western territory into states of small or moderate size. If anticipated, this would make it possible for them to be arranged “so as to produce the best combination of interest.” To James Madison, who would soon write the classic proposition that a republic could be maintained over a vast extent of territory through a diversity of interests, Jefferson also declared that this change in policy was a reversal of the natural order of things. The moment westerners discovered that their interests were being sacrificed to those of the eastern states, he warned, the question of their separation and independence would be determined.
            Yet the reversal of policy had taken place. It came in the wake of a storm of protest by westerners fearful that the eastern states were prepared to sacrifice their foremost interest—the navigation of the Mississippi. Virginia delegates in Congress, though at times troubled about the aims of their northern colleagues, had given active support to this new policy. Richard Henry Lee explained their role in terms that might have been uttered by a Massachusetts delegate. “It seemed necessary,” he wrote Washington, “for the security of property among uninformed, and perhaps licentious people as the greater part of those who go there are, that a strong toned government should exist, and the rights of property be clearly defined.” Again, echoing fears engendered by Shays’ rebellion and other popular tendencies, he declared  the new territorial government to be “much more tonic than our democratic forms on the Atlantic are.” It is little wonder that Nathan Dane of Massachusetts praised Lee for his assistance or that Edward Carrington of Virginia, subscribing for five shares in the Ohio Company and sharing his colleague’s suspicions of the licentious character of frontiersmen, should look forward eagerly to the time when Massachusetts and Connecticut would introduce into the Northwest Territory “a description of men who will fix the character and politics throughout the whole territory, and which will probably endure to the latest period of time.” The sentiment was echoed by Dane, who thought that the region, being settled by easterners, would have “full an equal chance of … adopting Eastern politics.” This combination of interest, achieved through collaboration and compromise chiefly by the delegates of Massachusetts and Virginia, was scarcely what Jefferson had had in mind.
            Monroe was correct in saying that the essential principle of the Ordinance of 1784 had been preserved. It is understandable, however, that Jefferson should have been deeply disturbed by the shift in policy. The idea of self-government for the territories was one that he had espoused even before the Declaration of Independence and he was fully aware that its survival was no more assured than that of the union itself. In 1780 when it was first proposed in Congress that the national domain be settled and divided “into distinct republican states, which shall become members of the federal union, and have the same rights of sovereignty, freedom and independence, as the other states,” the vote was evenly divided. On that ballot this magnanimous principle, the single most creative addition to the American concept of federalism being evolved in this remarkable decade of political innovation, was submerged in the contests brought on by pressures from the great land companies. The Ohio Company of Associates had itself grown out of a plan of 1783 for the creation of a self-governing state having its own constitution, laws, and representatives in Congress, but its subsequent change in character resulting in control by a few land speculators presaged and primarily caused a comparable shift in Congress toward a colonial system. Such was the strength of the tendency toward separatism, illiberal reaction, and interested views that the essential element in territorial policy, much to the alarm of Monroe and others, was threatened even after it had been affirmed in the Ordinance of 1784. But survive it did against all hazards, and thus the nation seemed to stumble into acceptance of the proposition that, thenceforth, all of its accumulating parts would participate equally as members of the same political society and under the guarantee of republican forms of government. This was something the world theretofore had not  witnessed, and those who so hesitantly embraced the principle could scarcely have been expected to foresee how, under its generous sway, the boundaries of a republican empire of unprecedented size would go on expanding even into an age of nationalist aspirations that would cause all other imperial systems to recede or crumble.
            Nevertheless, if a legislator of Monroe’s character could seek a model in the British colonial system and if others favored more tonic forms than the democratic governments of the Atlantic states, the great danger that Jefferson feared was still present. The proposition that good faith forbade the national legislature even to discuss had been, at least in part, written into law. Jefferson had by no means modified the views he expressed so forthrightly in Paris and now, four years later, he was able to see in almost every aspect of the national administration further confirmation of his fear that the people on the western waters, aware of the neglect of their interests, would bring about the catastrophe of separation. Believing that the greater power given to Congress by the Northwest Ordinance of 1787 was at the expense of the right of self-government possessed by the inhabitants of the territories, he could have been expected to examine with care the manner in which this power was exercised by men not of their choosing.
            For almost another century it would be the responsibility of the Secretary of State to make such an examination of territorial proceedings and to report upon his findings. As Jefferson contemplated the documents pertaining to the Northwest Territory on which the first discharge of this duty would be based, his concern over the new system of territorial administration could not have been alleviated by its marked military cast or by its involvement in large-scale land operations. Nor could it have been diminished by the testimonials of good will toward Winthrop Sargent, Secretary of the Northwest Territory, that were published at this time in a Philadelphia newspaper and signed by leading French inhabitants of his jurisdiction. For it was clear that the document could only have been made public by the Secretary himself, that he was a leading figure in the Ohio and Scioto companies, and that both of these interlocking enterprises were in serious difficulty. On almost every score the first secretary of the first territorial government gave the appearance of being more concerned with his private land speculations than with his public responsibility. These, though they were adversely affecting foreign relations, were carefully kept within the private domain except in so far as the public authority could be found useful to them.
            The report and accompanying mass of documents that Winthrop Sargent sent to the President fell upon the Secretary of State at a time of confusion in his household and of exigent pressures in foreign affairs. The documents were indeed so voluminous that only one copy  was prepared for the use of both houses of Congress. Jefferson’s first report to the President briefly summarized the categories of land claims of the inhabitants of Vincennes that required legislative attention. The House deferred to the Senate, which referred the matter to Strong, Ellsworth, and Maclay. Experienced as he was in land affairs, Maclay found the business tedious and drafted a report differing from that of Strong. “I stood ready to condemn my own when there was a shadow of objection,” the Pennsylvanian declared, “but even this would not excite a particle of candor” on the part of the New Englanders, who seemed to him to have an “amazing predilection … for each other.” This apparently was the only difference, for Strong’s bill authorizing the governor to make grants to those claiming possession by virtue of occupation, improvement, militia service, and other rights became law without evident opposition. The need to settle such cases by legislative authority was clear, but a territorial system that had shifted in emphasis from local to central control brought in its train old and familiar inconveniences. St. Clair soon observed that, from “the very great Distance that Country is … from the Seat of Government, there seems to be a necessity for the Titles of Confirmation being made within the Territory or at least … put on record there.” He had assumed that he had authority to issue patents under the resolution of Congress of 1788. Sargent, acting on the same assumption, had indeed assured the inhabitants of Vincennes that patents to confirm ancient claims and possessions would issue as soon as surveyors’ returns were made. Yet the Attorney General soon ruled that no such local authority existed.
            St. Clair’s report as governor brought a far more voluminous group of documents and an even more complicated set of land claims from the Mississippi settlements of Kaskaskia, Prairie du Rocher, and Cahokia. Again Jefferson made a prompt and brief classification of the types of claims, correlated some with his report on those of Vincennes, described others differing from all such groups and from each other, pointed to an inconvenient result of Congressional action in establishing a line of division, and concluded with one of the few  aspects of the assignment that could have given him satisfaction—that of drawing attention to St. Clair’s recommendation of “the Expediency of having a printing press established at Marietta.” Jefferson prepared messages of transmittal and the President sent the report to Congress, but many years passed before claims under the various categories of right—still further complicated by speculative intruders—were conclusively settled. In selecting extracts from St. Clair’s report for the eyes of Congress, Jefferson with characteristic prudence excluded some topics—the failure to establish courts of justice, the departure from the strict letter of the law in dividing the county of St. Clair into districts, the illicit commerce with the Spanish side of the river, the British traders’ access to the fur trade of the upper Mississippi through Prairie du Chien, the migrations from the American side inspired in part by the prohibition of slavery, the part played by such a land speculator as George Morgan in encouraging these migrations, the instructions for interdicting illicit trade through Peoria with resultant doubts about the legality of requiring passports, and the depredations of Spaniards in taking stone and wood and in hunting buffalo on American territory. These matters, Jefferson no doubt felt, belonged either to the territorial legislature as to matters of police, to the executive department as to relations with Spanish authorities, or to the judiciary as to the construction of the article in the Ordinance of 1787 prohibiting slavery. He marked some of the passages in St. Clair’s report for the particular attention of the President, who he knew would be officially and personally interested in the description of the settlements and waterways, in the recommendations for enlarging American access to the trade of the western regions, and in the effect this might have ultimately upon the Potomac route—and, of course, upon the national capital—that had so long engaged his interest.
            Exigent as were the pressures upon him, Jefferson in mid-December gave the voluminous executive proceedings an immediate and far from perfunctory scrutiny. This was to be expected and he at once extracted from the record those actions which manifested the kind of executive usurpation that he feared would result from a territoral system imitative of the one Americans had lived under prior to the Revolution. He ignored St. Clair’s departure from the letter of the law in dividing the county into divisions in anticipation of legislative approval, for this administrative expedient was designed to establish courts of justice, to make jury service practicable, and to avoid the confusion that would result from a strict application of laws framed without due regard for local circumstances. He even passed silently over St. Clair’s presumptive construction of the article in the Ordinance of 1787 prohibiting slavery, for in the absence of Congressional and judicial determination this also could be regarded as an appropriate  executive ruling in the face of an urgent and equally unanticipated situation. But for the governor and the secretary as acting governor to issue orders and proclamations regulating the conduct of citizens—this was another matter altogether, touching not only the fundamental distinction between the territorial system he had advocated and the one that had taken its place but also contravening the basic assumption on which the American republic rested. What made these executive regulations all the more reprehensible to him was that they tended to subject civilians to military authority. Jefferson had been profoundly disturbed by the alteration that had taken place between 1784 and 1787 in the governing principle of the territorial system, but now in practice as in theory, as it must have seemed to him, legislative authority in the Northwest Territory was being encroached upon in a manner reminiscent of the actions of those royal governors that had been so warmly condemned in the Declaration of Independence.
            Jefferson, of course, was aware of St. Clair’s letter to the President of some months earlier in which he had acknowledged that such regulations could not properly be established save by law. Frankly conceding that he had gone beyond his proper powers, St. Clair had rested his justification upon “the necessity of the Case, and … the Good of the People.” This time-honored doctrine of necessity buttressed by purity of intent was one that Jefferson himself had employed as governor of Virginia and would resort to again in the exercise of presidential authority. But in this instance his condemnation of St. Clair’s exercise of legislative power was immediate and emphatic. As he expressed it in his private register of public reports, such regulatory edicts were simply “against law.” He employed the same phrase in an equally emphatic though less succinct commentary that he sent to Washington with extracts of the executive proceedings showing the nature of the orders. Holding it to be the duty of government to protect its subordinate members from encroaching upon each other and to shield the citizens against actions ultra vires, he urged that the opinion of the Attorney General be obtained. He suggested that if Randolph agreed with his view—as Jefferson no doubt was certain would be the case—the ruling be communicated to the governor of the Northwest Territory for his future conduct.
            This was the first real challenge to methods of territorial administration since the establishment of the Northwest Territory. Jefferson’s  rejection of a justification resting on necessity and the peremptory manner of his challenge must have arisen from a conviction of the importance of curbing at the outset any tendency toward arbitrary methods. This must have seemed to him all the more necessary because the principle of local autonomy that he advocated would presumably have caused the territorial government to be better adapted to local circumstances, thus avoiding the inconveniences that resulted in this and other instances from a retrogressive and imitative colonial system. Further, the very characteristics of settlement in the Northwest that had elated Edward Carrington both as politician and as investor in the land company in which the governor and the secretary were shareholders would have caused Jefferson to be alert to the danger that private aims would injure the public interest. Under the circumstances and in view of the fundamental distinction that he observed between the two concepts of territorial government, Jefferson must certainly have reached an accord with Randolph before he made his recommendation. This inference is supported by what followed.
            Washington, long convinced that the inhabitants of the frontier were generally a low order of people defiant of external authority who required the discipline and order of firm government, lacked both Jefferson’s confidence in the men on the western waters and his concern about the alteration that had taken place in the character of the territorial system. On reading the extracts of executive proceedings that Jefferson had sent him, his “mind naturally recurred” to the letter in which St. Clair had justified his conduct. He apparently sent his secretary to discuss the matter with the Attorney General. Randolph made some inquiries and Lear, to obtain the answers, went to the office of the Department of State to consult the territorial papers. There he “was informed that the Secy. of State had taken the necessary measures to satisfy the Atty. Genl. upon those points.” A week later Washington requested a formal opinion from the Attorney General. No text of the ruling appears to have survived, but there can be little doubt that Randolph concurred with Jefferson. Washington perceived the force of the latter’s argument, but did not embrace its conclusion. He wrote St. Clair, but did not transmit the opinion of the Attorney General as a guide for future conduct as Jefferson had suggested. Indeed, he did not make it an official matter at all, but imbedded his observations in what he was careful to describe as a private and friendly letter. Assuring St. Clair that he was fully cognizant of the extenuating circumstances set forth in his letter, he based his gentle  admonition not on fundamental principle but on the adverse political consequences that might flow from mistaken or malicious views of a “momentary stretch of power”
            
              The imperfect State in which the Legislation of the North Western Territory is, the want which the Executive has often felt of the necessary coadjutors to adopt even the most urgent laws, and the peculiar situation of a frontier Country, are circumstances which may not strike every one who will observe that the Executive has gone beyond its proper powers. It therefore becomes a matter of high importance that the utmost circumspection should be observed in the conduct of the Executive; for there are not wanting Persons who would rejoice to find the slightest ground of clamour against public Characters; and paying no regard to the absolute necessity of the case which caused a momentary stretch of power, nor the public good which might be produced by it, they would seize the occasion of making impressions unfavorable to Government and possibly productive of disagreeable effects.
              I have therefore thought it best to give you this intimation in a private and friendly letter, that by circumspection malice itself may be disarmed.
            
            Washington had put the justification in terms even stronger than those employed by St. Clair, finding in local circumstances both an absolute necessity and the cause of the imperfect state of legislation. No copy of this private letter found its place among the territorial records beside the journal of executive proceedings and the extracts that had evoked so emphatic a recommendation from the Secretary of State. Its influence being confined to the privacy of St. Clair’s personal papers, among which it remained, it could not become a guiding precept for future governors of territories. Washington’s sympathetic warning observed the letter of Jefferson’s recommendation, but in spirit it coincided perfectly with the concept of territorial administration that had prevailed over the one he believed most consonant with republican principles.
            Winthrop Sargent, who had departed from the Northwest Territory when St. Clair returned there in mid-September and who arrived in Philadelphia just as Congress opened, was himself both victim and beneficiary of distant and centralized territorial administration. Obliged by law and by St. Clair’s absences to serve for considerable periods as acting governor and also expected to act as secretary for Indian affairs, he was not given any adjustment in salary for these functions and even his repeated appeals to the Board of Treasury for reimbursement of advances made for printing, stationery, the territorial seal, and such official necessities had been met by silence. Sargent appealed to Washington in a letter that, as he later explained, had been written before he left the territory but omitted from the official proceedings “by some mistake.” The explanation is not convincing. The question of adequate compensation, quite understandably, had long been a matter of concern to Sargent. The letter appealing to Washington showed on its surface that he intended it to be placed before Congress. His covering letter of explanation, emphasizing that he desired only such attention to it as Washington might think proper, suggests that Sargent omitted his appeal from the considerable bulk of official proceedings not by oversight but in order to single it out for attention, perhaps in the hope that a matter remediable only by legislation might be laid before Congress under the potent signature of the President. If so, the effort failed. There is no evidence that Washington responded in writing, but he must have communicated informally either through Lear or Jefferson, perhaps about mid-December when the former sent to the latter the omitted letter and its covering note to be placed among the territorial records. For it is certain, as Sargent himself later testified, that he discussed the question with the Secretary of State at some time during the crowded days at the end of the year. The interview must have been brief and circumspect, not alone because of the pressures and the nature of the problem, for Jefferson and Sargent, as each must have perceived at once, stood on vantage points that separated them far more than did their offices.
            In some respects the Secretary of the Northwest Territory and the Secretary of State to whom he was required to report had much in common. Both were members of the American Philosophical Society. Both shared a common interest in botany, horticulture, geology, meteorology, and western antiquities. Both had a humanitarian concern for the American Indian. But an immense chasm separated them in their political attitudes and in their grasp of the implications of self-government. This profound difference was epitomized in their views of the public domain and in their concepts of public office. Whereas Jefferson, as a matter of principle, had purposely refrained from engaging in land speculation lest his private interests conflict with his duty as legislator, Sargent, like Robert Morris and many other enterprising contemporaries, sought and utilized public office in such a way as to advance private interests. Indeed, at the very time of his meeting with Jefferson, Sargent was mingling private and public matters in a manner characteristic of those who had brought about the alteration in the territorial system. He later claimed that near the end of 1790, as he inaccurately put it, he had “obtained permission to come on to Philadelphia to urge in person this Suit” for increased salary. But this only concealed the primary object that he had in view.
            For the fact is that he had absented himself from his post on the eve of a critical expedition against the Indians in order to travel first to New York and Boston to consult William Duer, Richard Platt,  Royal Flint, and Andrew Craigie about the pressing state of their speculations. Late in 1789 one of his closest associates in speculation, Richard Platt, treasurer of the Ohio Company and fellow member of the Society of the Cincinnati, had sent him—“for your eye only”—a report from Joel Barlow about his European agency for the Scioto Company. The urgent communication went by express and contained an astonishing command from a private citizen to a public official. Because of the magnitude and suddenness of the development, Platt wrote, Sargent should come to New York without fail during the winter: “You not only must, but shall come,” he added, and then explained that, in order to induce others to invest, Sargent should execute a power of attorney authorizing Platt to dispose of such proportion of shares of the Ohio Company as would be an adequate reimbursement of his advances—though the power of attorney of Sargent himself would be used only as an inducement and then would be nullified. Platt repeated the injunction: “You must and shall come on this winter.” Behind this peremptory command lay a maze of concealed operations, shiftings of securities and certificates, and manipulations of the affairs of the Ohio and Scioto companies that were not penetrated by contemporaries and have not been adequately analyzed since. But the letter was only the first of the alarms that disturbed Sargent’s dreams of wealth in the fabulous valley of the Ohio.
            In mid-summer of 1790 William Duer himself wrote “most pressingly” to urge Sargent to come to New York on the Scioto business. He was supported in this by Platt, who was concerned but professed to know little about it save that it was a matter of great magnitude that required “the best possible Management.” This was understandable. There had recently arrived in the United States several hundred French emigrants who believed they had purchased lands but in fact had not even acquired rights to participate in the single asset of the Scioto Company—an option to buy five million acres adjacent to the lands of the Ohio Company. Joel Barlow, who had kept his principals in the speculation informed of his actions but had received neither support nor directives from them, had executed the contract with a French company as a desperate alternative but with ardent optimism.
            
            The clamors of the ill-prepared and misled French settlers presented only one menacing aspect. Another circumstance disturbing to the little group of speculators was the rise in value of the public securities with which the Ohio and Scioto purchases were made, a development presaging that the contract of the former would not be fully met and that of the latter not at all. Instruments had been drawn up in the spring of 1790 to meet the crisis and Cutler had signed one of them authorizing Duer, Flint, and Craigie to seek deeds from the United States, to carry into effect the contract made by Barlow with the Compagnie du Scioto, and to do whatever else was necessary to establish title to the lands on the Ohio and Scioto rivers. Sargent refused to join in this. As he later explained it, the business had been prosecuted “contrary to the original Plan, which was only to use or mortgage the Lands of which the Company had obtained Preemption, without taking upon themselves any of the Risks attending Settlement.” These risks were a natural consequence of the actions of Sargent and his Scioto associates from 1787 on in engaging in that form of speculation which Senator Maclay dismissed with contempt as “dodging”—selling in Europe before buying in America. But Sargent stubbornly refused to accept the implications of the risk he had embraced at the outset.
            This refusal to accept any of the responsibilities of settlement—that is, to support Barlow, whom he had recommended for the agency—was the obstacle to be overcome during the period when Sargent was at the seat of government ostensibly seeking only an increase in salary. Cutler informed him a month before the interview with Jefferson—Sargent was then in Boston—that he had made an offer to Duer and his associates of one-third of his and Sargent’s moiety in return for a guarantee against loss on the speculation. Cutler thought that if Duer declined, others might be found who would engage in it, or, if not, favorable accounts from France might accomplish the result before the speculation became known. To show his confidence in Sargent, he gave him a power of attorney to handle his share of the moiety and added:
            
            There will be a degree of hazard untill the business is absolutely closed. If you can not accomplish it, I wish you to put the matter in train to be done in your absence. Flint and Platt will, no doubt, afford their aid. I am disposed to make great sacrifice of my part of the concern, if it can not be otherwise obtained, to screen myself from loss on my own share. But if you give up any part of my interest, I wish you previously to consult and obtain the approbation of Flint, to whom I have written on this subject‥‥ After all the trouble, anxiety and abuse I have received, it would give me pain to give up, unnecessarily, my share in a speculation that should eventually prove profitable. But, on the other hand, it would give me much greater pain to find myself completely ruined by a failure.
            The French emigrants on the Scioto might focus their bitterest recriminations upon the Secretary of the Northwest Territory, but Sargent, who at the moment he met the Secretary of State held the key to the prosecution of the Ohio and Scioto interests before Congress, was ready to let the burden of the settlers’ plight fall upon shareholders of the Ohio Company. This was a counsel of prudence that enabled him to avoid ruin as well as risks. For in another year Duer, Flint, and Macomb were in debtors’ prison and Platt was a ruined man who expected any day to exchange his domestic “palace… for a jail.” Sargent escaped obloquy as well. But his reply to the French emigrants was more convincing to his collaborator Cutler than it could be to a dispassionate reader even of the imperfectly preserved and carefully screened record.
            For these two key figures in the Ohio and Scioto ventures were as deeply involved as Duer, Flint, and Craigie in the negotiations with the Board of Treasury, in the seeking of influence in Congress, in the agency of Barlow, in their concealments from those they had induced to invest in the Ohio Company and from each other, and in their confusing manipulation of the closely-managed affairs of both companies. Even Edward Carrington, whose aid in Congress had been so beneficial and who repeatedly urged Sargent to manage his shares as he would his own, was unable to elicit responses to his inquiries.
            
            Equally involved with Duer and others in seeking the government’s support of their exploitation of the national domain, they were distinguished from them by the disingenuousness of their defense. Warned at the very outset of the impossibility of keeping the Scioto venture secret, of the consequences of confusing the two enterprises, and of being accused of breach of trust, they plunged ahead. When the exposure came, Sargent, in a haughty and indignant letter rejecting the imputation that the funds or credit of the Ohio Company had been manipulated, defended the Scioto associates on the ground that they were entitled to greater advantages because they had made advances beneficial to the Ohio Company. But the advances, except for pledges toward the expenses of the agency in France, had not been made by Sargent and Cutler. They were eager to be involved in the dealings with government and speculators and continued so long after the outbreak of rebellious murmurings among the Ohio shareholders and after the French emigrants began their recriminations. But what they consistently avoided were the risks and responsibilities entailed in the contract they had agreed to conceal from their friends and fellow shareholders.
            Sargent, thus preoccupied with negotiations among the small group of speculators in the hope of realizing the dream without incurring the risks, provided the only account of the interview with the Secretary of State. That account was biassed but also revealing. Speaking for the President, so Sargent later reported, Jefferson stated that his proper recourse lay with Congress—not because Washington did not deem his appeal reasonable, but because “it was improper that any pecuniary Concerns should originate with him.” Then Jefferson went further and made a comment whose intent may have been lost upon Sargent. Had Sargent been absent from the capital, Jefferson reportedly said, means would have been found to bring the matter to the attention of Congress. But since he was already there, “he had better take measures for that purpose himself.” Sargent obviously accepted this as meaning that Jefferson supported the justness of his claim, which may indeed have been the case. But Jefferson’s observation lends itself even more plausibly to the supposition that he may have been hinting that such a matter of personal interest as a salary increase was not sufficient justification for a public official to absent himself from his post at a critical time. In any case, Sargent had no alternative but to accept the negative response. He cast the letter to Washington in the form of a memorial to Congress and then remained in Philadelphia for several weeks hoping for approval and attending to his negotiations with Duer, Platt, and others. When he left Ohio in mid-September he had indicated to St. Clair that he intended to return by Christmas. But by that time the governor himself had departed and the Northwest Territory was left without any executive officer. Early in January the inhabitants of Marietta assembled and addressed an appeal to Congress. Militia from Pennsylvania and Virginia could not be called to protect them from Indian incursions, they declared, and the national government had not afforded them protection for several months. With the governor and secretary both absent, they wrote, the situation was one of the “utmost danger.” Washington peremptorily directed Sargent to return to his post without delay. He arrived there at the beginning of spring, having been absent from his post for upwards of half a year for no other avowed purpose than to prosecute his appeal for increased salary.
            Such in brief, was the man who came before the Secretary of State late in 1790—the very personification of those aspects of the altered territorial system that had evoked Jefferson’s emphatic warning to Monroe and had aroused his profound concern lest the men on the western waters be alienated and bring on the most dreaded of evils, disunion. For Sargent was not only a reflection of those “swarms of officers” emanating from the center of power under British rule that had been indicted in the Declaration of Independence: he was also the prototype of a long succession of territorial governors, secretaries, and judges who followed thereafter under a colonial system that had been deliberately imitative of the one that had prevailed before independence. The dangerous consequences of such a departure that Jefferson had predicted must have seemed visible to the Secretary of State as he contemplated the man who shared executive power over citizens of the frontier but had not been given that power by them. But, as Monroe had pointed out, the essential principle of Jefferson’s territorial system had been preserved. In part because of this the intangible bonds were strong enough to survive even the injuries of those who gave precedence to private over public interest when the two came into conflict.
          